
	

113 SRES 473 ATS: Celebrating the 20th Anniversary of National Men’s Health Week.
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 473
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Mr. Crapo submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 20th Anniversary of National Men’s Health Week.
	
	
		Whereas, despite advances in medical technology and research, men continue to live an average of 5
			 years less than women, and African-American men have the lowest life
			 expectancy;Whereas 9 of the 10 leading causes of death, as defined by the Centers for Disease Control and
			 Prevention, affect men at a higher percentage than women;Whereas, between ages 45 and 54, men are more than 1½ times more likely than women to die of heart
			 attacks;Whereas men die of heart disease at 1½ times the rate of women;Whereas men die of cancer at almost 1½ times the rate of women;Whereas testicular cancer is one of the most common cancers in men between ages 15 and 34, and,
			 when detected early, has a 96 percent survival rate;Whereas the number of cases of colon cancer among men will be over 48,000 in 2014, and more than
			 half of those men will die from the disease;Whereas the likelihood that a man will develop prostate cancer is 1 in 6;Whereas the number of men who develop prostate cancer in 2014 is expected to reach more than
			 230,000, and an estimated 29,480 of those men will die from the disease;Whereas African-American men in the United States have the highest incidence of prostate cancer;Whereas significant numbers of health problems that affect men, such as prostate cancer, testicular
			 cancer, colon cancer, and infertility, could be detected and treated if
			 awareness among men of those problems was more pervasive;Whereas more than half of the elderly widows now living in poverty were not poor before the death
			 of their husbands;Whereas educating both the public and health care providers about the importance of early detection
			 of male health problems will result in reducing rates of mortality for
			 those diseases;Whereas appropriate use of tests such as prostate specific antigen exams, blood pressure screens,
			 and cholesterol screens, in conjunction with clinical examination and
			 self-testing for problems such as testicular cancer, can result in the
			 detection of many of those problems in their early stages and increase the
			 survival rates to nearly 100 percent;Whereas women are 2 times more likely than men to visit their doctors for annual examinations and
			 preventive services;Whereas men are less likely than women to visit their health centers or physicians for regular
			 screening examinations of male-related problems for a variety of reasons;Whereas Congress established National Men’s Health Week in 1994 and urged men and their families to
			 engage in appropriate health behaviors, and the resulting increased
			 awareness has improved health-related education and helped prevent
			 illness;Whereas the Governors of all 50 States have issued proclamations declaring Men’s Health Week in
			 their respective States, as have Mayors of over 40 cities;Whereas, since 1994, National Men’s Health Week has been celebrated each June by dozens of States,
			 cities, localities, public health departments, health care entities,
			 churches, and community organizations throughout the United States that
			 promote health awareness events focused on men and family;Whereas the National Men’s Health Week Internet website has been established at
			 www.menshealthweek.org and features Governors’ proclamations, Mayoral
			 proclamations, and National Men’s Health Week events;Whereas men who are educated about the value that preventive health can play in prolonging their
			 lifespans and their roles as productive family members will be more likely
			 to participate in health screenings;Whereas men and their families are encouraged to increase their awareness of the importance of a
			 healthy lifestyle, regular exercise, and medical checkups;Whereas June 9 through 15, 2014, is National Men’s Health Week; andWhereas the purpose of National Men's Health Week is to heighten the awareness of preventable
			 health problems and encourage early detection and treatment of disease
			 among men and boys: Now, therefore, be
			 it
	
		That the Senate—
			(1)celebrates the 20th anniversary of National Men's Health Week;(2)supports the annual National Men's Health Week; and(3)calls upon the people of the United States and interested groups to observe National Men's Health
			 Week with appropriate ceremonies and activities.
